Exhibit 10.1

WAIVER AND SECOND AMENDMENT TO

LOAN, SECURITY AND GUARANTY AGREEMENT

This WAIVER AND SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT (this
“Amendment”) is entered into as of April 1, 2014, among WILLBROS UNITED STATES
HOLDINGS, INC., a Delaware corporation (“Holdings”), BEMIS, LLC, a Vermont
limited liability company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a Texas
limited partnership (“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT
CO., INC., a Texas corporation (“Chapman Management”), CONSTRUCTION & TURNAROUND
SERVICES, L.L.C., an Oklahoma limited liability company (“Construction &
Turnaround”), WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC, a New York limited
liability company (“WUTDM”), WILLBROS UTILITY T&D OF NEW YORK, LLC, a New York
limited liability company (“WUTDNY”), LINEAL INDUSTRIES, INC., a Pennsylvania
corporation (“Lineal”), PREMIER UTILITY SERVICES, LLC, a New York limited
liability company (“Premier Utility”), PREMIER WEST COAST SERVICES, INC., an
Oklahoma corporation (“Premier West Coast”), TRAFFORD CORPORATION, a
Pennsylvania corporation (“Trafford”), UTILX CORPORATION, a Delaware corporation
(“Utilx”), WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability
company (“Willbros Construction (U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA
(U.S.), INC., a Delaware corporation (“Willbros Construction California”),
WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma corporation (“Willbros
Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability
company (“Willbros Downstream”), WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware corporation (“Willbros Engineering California”), WILLBROS ENGINEERS
(U.S.), LLC, a Delaware limited liability company (“Willbros Engineers (U.S.)”),
WILLBROS ENGINEERS, LLC, a Louisiana limited liability company (“Willbros
Engineers Louisiana”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware
limited liability company (“Willbros Government Services”), WILLBROS MANAGEMENT
SERVICES, LLC, a Delaware limited liability company (“Willbros Management
Services”), WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware limited liability
company (“Willbros Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware
limited liability company (“Willbros T&D Services” and together with Holdings,
Bemis, Chapman Construction, Chapman Management, Construction & Turnaround,
WUTDM, WUTDNY, Lineal, Premier Utility, Premier West Coast, Trafford, Utilx,
Willbros Construction (U.S.), Willbros Construction California, Willbros
Downstream Oklahoma, Willbros Downstream, Willbros Engineering California,
Willbros Engineers (U.S.), Willbros Engineers Louisiana, Willbros Government
Services, Willbros Management Services and Willbros Project Services, the “U.S.
Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a limited partnership
organized under the laws of Alberta, Canada (“Canadian Borrower” and, together
with the U.S. Borrowers, the “Borrowers” and each, a “Borrower”), WILLBROS
GROUP, INC., a Delaware corporation (the “Parent”), the other Persons party to
this Amendment as Guarantors, the Lenders party to this Amendment, and BANK OF
AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent for itself and the other Secured Parties (the
“Agent”).



--------------------------------------------------------------------------------

RECITALS:

A. Borrowers, Guarantors, Agent, and the financial institutions named therein as
lenders (the “Lenders”), are parties to that certain Loan, Security and Guaranty
Agreement dated as of August 7, 2013 (as amended by that certain First Amendment
dated as of August 30, 2013, the “Loan Agreement”), pursuant to which the
Lenders agreed to make Loans and provide certain other credit accommodations to
the Borrowers. Unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Loan
Agreement.

B. Willbros Downstream desires to sell (i) its refinery turnaround and
construction business and (ii) certain related assets, including tools,
equipment and a fabrication facility located in Catoosa, Oklahoma.

C. Parent desires to undertake a foreign restructuring pursuant to a series of
intercompany transfers of Equity Interests in foreign subsidiaries.

D. WUTDM (formerly known as Halpin Line Construction LLC) and WUTDNY (formerly
known as Hawkeye, LLC) changed their legal names but did not provide prior
written notice of such name changes as required pursuant to Section 10.1.7(e) of
the Loan Agreement (the “Specified Default”).

E. Borrowers have requested that the Required Lenders agree to amend the Loan
Agreement to accommodate such disposition and restructuring (and certain related
changes) and waive the Specified Default, and the Required Lenders have agreed
to the amendments set forth below and such waiver subject to the terms and
conditions set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Guarantors, Agent and
the Lenders party hereto hereby agree as follows:

Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Loan Agreement shall be amended
effective as of the Second Amendment Effective Date in the manner provided in
this Section 1.

1.1 Additional Definitions. The following definitions shall be added to
Section 1.1 of the Loan Agreement in alphabetical order:

Catoosa Assets: all the assets (whether real, personal or mixed) of Willbros
Downstream and its Subsidiaries used in their business of fabrication of
processing equipment for oil and gas operations, heater coils, alloy piping,
fluid catalytic converter components and specialty equipment, including the
Catoosa Facility and all the tools and equipment located thereon.

Catoosa Facility: certain real property, manufacturing facilities and office
buildings of Willbros Downstream and its Subsidiaries located in Rogers County,
Oklahoma.

 

2



--------------------------------------------------------------------------------

Catoosa Subsidiary: a newly formed Wholly-Owned Subsidiary of Parent that is a
U.S. Subsidiary and the assets of which consist solely of certain of the Catoosa
Assets.

Construction & Turnaround Disposition: a disposition of (a) the refinery
turnaround and construction services business (including fluid catalytic
converter turnaround and revamps, process plant turnarounds and revamps and
refractory installation) conducted by Willbros Downstream and its Subsidiaries,
whether by means of the sale of assets constituting such business or, subject to
the prior or substantially concurrent completion of the Tank Business
Reorganization, by means of the sale of all Equity Interests in Construction &
Turnaround, and (b) the Catoosa Assets, whether by means of the sale of such
assets or by means of the sale of all Equity Interests in the Catoosa
Subsidiary, in each case on principal terms and conditions consistent with those
described to Agent prior to the Second Amendment Effective Date (with such
changes thereto as may be reasonably satisfactory to Agent).

Second Amendment Effective Date: April 1, 2014, which is the date on which the
conditions specified in Section 3 of that certain Waiver and Second Amendment to
Loan, Security and Guaranty Agreement, among Borrowers, Guarantors, Agent, and
the Lenders party thereto, were satisfied.

Tank Business Reorganization: the sale, transfer or other disposition by
Construction & Turnaround of the API tank construction business to one or more
U.S. Subsidiaries that is a Wholly-Owned Subsidiary of Parent.

Tax Restructuring: the series of intercompany transfers of Equity Interests in
non-U.S. Subsidiaries identified to Agent prior to the Second Amendment
Effective Date (with any changes thereto as may be reasonably satisfactory to
Agent) and relating to tax planning and reorganization as a result of which
Willbros Panama and each of the Canadian Subsidiaries and other Subsidiaries of
Parent owned by Willbros Panama will become Wholly-Owned Subsidiaries of
Willbros Netherlands.

Willbros Netherlands: a newly formed Subsidiary organized under the laws of The
Netherlands that is a Wholly-Owned Subsidiary of Parent.

Willbros Panama: Willbros Global Holdings, Inc., a corporation incorporated
under the laws of Panama and, prior to giving effect to the Tax Restructuring, a
direct Subsidiary of Parent that is a Wholly-Owned Subsidiary.

1.2 Amendments to the Definition of Consolidated EBITDA. The definition of
“Consolidated EBITDA” set forth in Section 1.1 of the Loan Agreement shall be
amended to restate clause (l) thereof in its entirety to read as follows:

(l) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any Specified Disposition, the
Construction & Turnaround Disposition (including the Tank Business
Reorganization) and the Tax Restructuring not to exceed $2,000,000 in the
aggregate for all Specified Dispositions, the Construction & Turnaround
Disposition (including the Tank Business Reorganization) and the Tax
Restructuring.

 

3



--------------------------------------------------------------------------------

1.3 Amendment to Section 10.2.4. Section 10.2.4(g) of the Loan Agreement shall
be amended and restated in its entirety to read as follows:

(g) the Specified Dispositions and the Construction & Turnaround Disposition;
provided that (i) if any Specified Disposition or the Construction & Turnaround
Disposition shall be for consideration of $10,000,000 or more, Agent shall have
received a certificate of a Financial Officer of Parent to the effect that such
Specified Disposition or the Construction & Turnaround Disposition, as
applicable, was approved by the Board of Directors of Parent, (ii) to the extent
constituting Term Loan Priority Collateral and required by the Term Loan Credit
Agreement, the Net Proceeds of such Specified Disposition or the Construction &
Turnaround Disposition, as applicable, are applied in accordance with the Term
Loan Credit Agreement, (iii) if such Specified Disposition or the Construction &
Turnaround Disposition, as applicable, includes a disposition of Accounts
(including any unbilled Accounts) of a U.S. Borrower, an amount equal to the net
book value of such disposed Accounts (including any disposed unbilled Accounts)
shall be applied to repay, to the extent of the outstanding amount thereof, the
U.S. Revolving Loans and (iv) Borrower Agent shall have delivered with respect
thereto an updated Borrowing Base Certificate required under Section 8.1.

1.4 Amendment to Section 10.2.5. Section 10.2.5 of the Loan Agreement shall be
amended by (i) deleting the word “and” after Section 10.2.5(i), (ii) replacing
the period after Section 10.2.5(j) with “; and” and (iii) inserting the
following immediately after Section 10.2.5(j):

(k) the Tax Restructuring.

1.5 Amendment to the Form of Compliance Certificate. Exhibit C to the Loan
Agreement is hereby amended and restated in its entirety to be in the form of
Exhibit A to this Amendment.

Section 2. Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the terms
and conditions of this Section 2, Required Lenders hereby waive the Specified
Default effective as of the Second Amendment Effective Date, including any
related misrepresentation as to no Default or Event of Default existing that
Borrowers may have made prior to the date hereof. The waiver by Required Lenders
described in this Section 2 is a one-time waiver limited to the Specified
Default and shall not be construed to be a consent to, or waiver of, any other
action or inaction of Borrowers or any of the other Obligors which constitutes
(or would constitute) a violation of any provision of the Loan Agreement or any
other Loan Document, or which results (or would result) in a Default or an Event
of Default under the Loan Agreement or any other Loan Document.

 

4



--------------------------------------------------------------------------------

Other than the waiver expressly provided for in this Section 2, each Borrower
and Guarantor hereby agrees and acknowledges that no course of dealing and no
delay in exercising any right, power or remedy conferred to Agent or any Lender
in the Loan Agreement or in any other Loan Document or now or hereafter existing
at law, in equity, by statute or otherwise shall operate as a waiver of or
otherwise prejudice any such right, power or remedy.

Section 3. Conditions Precedent. Each of the amendments contained in Section 1
and the limited waiver contained in Section 2 hereof are subject to the
satisfaction of each of the following conditions precedent (the date on which
all such conditions are satisfied, the “Second Amendment Effective Date”):

3.1 Second Amendment. Agent shall have received counterparts of this Amendment
executed on behalf of Agent, each Obligor and the Required Lenders.

3.2 Representations and Warranties. After giving effect to the limited waiver in
Section 2 hereof, the representations and warranties of each Obligor contained
in the Loan Agreement (as amended hereby), this Amendment and the other Loan
Documents shall be true and correct in all material respects (except to the
extent that any representation and warranty is qualified by materiality in which
case it shall be true and correct in all respects) on and as of the date hereof
(except for representations and warranties that expressly relate to an earlier
date in which case such representations and warranties shall be true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified by materiality in which case it shall be true and correct
in all respects) as of such earlier date).

3.3 No Defaults. After giving effect to the limited waiver in Section 2 hereof,
no Default or Event of Default shall have occurred and be continuing.

3.4 Charter Documents. Agent shall have received current copies of the charter
documents of WUTDM and WUTDNY certified by the Secretary of State or other
appropriate official of their jurisdiction of organization.

Section 4. Representations and Warranties. To induce the Required Lenders and
Agent to enter into this Amendment, each Obligor hereby represents and warrants
to Lenders and Agent as follows:

4.1 Loan Document Representations and Warranties. After giving effect to the
limited waiver in Section 2 hereof, each representation and warranty of such
Obligor contained in the Loan Agreement and the other Loan Documents is true and
correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality in which case it shall
be true and correct in all respects) on the date hereof (except for
representations and warranties that expressly relate to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality in which case it shall be true and correct
in all respects) as of such earlier date).

4.2 Power and Authority; No Contravention; Authorizations and Approvals. The
execution, delivery and performance by such Obligor of this Amendment are within
such Obligor’s organizational powers, have been duly authorized by all necessary
organizational

 

5



--------------------------------------------------------------------------------

action on the part of such Obligor, require no action by or in respect of, or
filing with, any Governmental Authority except actions by, and notices to or
filings with, Governmental Authorities (including, without limitation, the SEC)
that may be required in the Ordinary Course of Business from time to time or
that may be required to comply with the express requirements of the Loan
Documents and do not violate any provision of Applicable Law in any material
respect or contravene the terms of any Organic Document binding upon such
Obligor.

4.3 Enforceable Obligations. This Amendment is a legal, valid and binding
obligation of such Obligor enforceable in accordance with its terms, except as
enforceability may be limited by any applicable Debtor Relief Laws or general
principles of equity.

Section 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents. All of the terms and provisions of the Loan
Agreement and the other Loan Documents shall, except as amended and modified
hereby, remain in full force and effect and are hereby ratified and affirmed by
the Obligors. Subject to Section 5.2 hereof, the amendments contemplated hereby
shall not limit or impair any Liens securing the Obligations, which Liens are
hereby ratified and affirmed by the Obligors. This Amendment is a Loan Document.

5.2 Releases. Agent and Required Lenders acknowledge that, in accordance with
Section 14.20 of the Loan Agreement, (i) upon consummation of the Construction &
Turnaround Disposition in accordance with the terms hereof, (x) if
Construction & Turnaround shall cease to be a Subsidiary of the Parent as a
result thereof, Construction & Turnaround shall automatically cease to be an
Obligor and shall automatically be released from its obligations under the Loan
Documents and all Liens and security interests created by the Loan Agreement and
the other Loan Documents in Collateral owned by Construction & Turnaround shall
be automatically released and (y) all the Liens and security interests created
under the Loan Documents on the assets and properties disposed of pursuant to
the Construction & Turnaround Disposition, including the Catoosa Assets and, if
so disposed of, the Equity Interests in the Catoosa Subsidiary and
Construction & Turnaround, shall automatically be released and (ii) upon the
transfer of the Equity Interests in Willbros Panama to Willbros Netherlands, all
Liens and security interests created by the Loan Agreement and the other Loan
Documents on such Equity Interests shall automatically be released. Required
Lenders authorize Agent to enter into such release documentation as Agent
determines necessary to effectuate the foregoing.

5.3 Reaffirmation of Guaranty. Each Guarantor hereby ratifies and affirms its
guaranty obligations under Section 5.10 of the Loan Agreement and agrees that
such Guarantor continues to unconditionally and irrevocably guarantee the prompt
payment and performance of the Obligations thereunder.

5.4 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.5 Legal Expenses. As provided in Section 3.4 of the Loan Agreement, Borrowers
hereby agree to pay on demand all reasonable fees and expenses of counsel to
Agent incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

 

6



--------------------------------------------------------------------------------

5.6 Counterparts; Execution. This Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Amendment until all Borrowers, all Guarantors, Required Lenders
and Agent have executed a counterpart. Facsimiles or other electronic
transmissions (e.g., .pdf) shall be effective as originals.

5.7 Entire Agreement. THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

5.8 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.9 Governing Law. This Amendment shall be governed by the laws of the State of
New York, without giving effect to any conflict of law principles (but giving
effect to federal laws relating to national banks).

[Remainder of page intentionally left blank. Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers effective as of the date and
year first above written.

 

U.S. BORROWERS: WILLBROS UNITED STATES HOLDINGS, INC., a Delaware Corporation
BEMIS, LLC, a Vermont Limited Liability Company CHAPMAN CONSTRUCTION CO., L.P.,
a Texas Limited Partnership CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas
Corporation CONSTRUCTION & TURNAROUND SERVICES, L.L.C., an Oklahoma Limited
Liability Company WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC , a New York
Limited Liability Company WILLBROS UTILITY T&D OF NEW YORK, LLC, a New York
Limited Liability Company LINEAL INDUSTRIES, INC., a Pennsylvania Corporation
PREMIER UTILITY SERVICES, LLC, a New York Limited Liability Company PREMIER WEST
COAST SERVICES, INC., an Oklahoma Corporation TRAFFORD CORPORATION, a
Pennsylvania Corporation UTILX CORPORATION, a Delaware Corporation WILLBROS
CONSTRUCTION (U.S.), LLC, a Delaware Limited Liability Company WILLBROS
CONSTRUCTION CALIFORNIA (U.S.), INC., a Delaware Corporation WILLBROS DOWNSTREAM
OF OKLAHOMA, INC., an Oklahoma Corporation WILLBROS DOWNSTREAM, LLC, an Oklahoma
Limited Liability Company WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware Corporation WILLBROS ENGINEERS (U.S.), LLC, a Delaware Limited
Liability Corporation

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WILLBROS ENGINEERS, LLC, a Louisiana Limited Liability Company WILLBROS
GOVERNMENT SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS
MANAGEMENT SERVICES, LLC, a Delaware Limited Liability Company WILLBROS PROJECT
SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS T&D
SERVICES, LLC, a Delaware Limited Liability Company

By:

 

/s/ Richard W. Russler

Name:  

Richard W. Russler

Title:  

Treasurer of each of the above listed entities

CANADIAN BORROWER: WILLBROS CONSTRUCTION SERVICES (CANADA), L.P., an Alberta
Limited Partnership, by its General Partner, WILLBROS (CANADA) GP I LIMITED By:
 

/s/ Richard W. Russler

Name:  

Richard W. Russler

Title:  

Treasurer

U.S. FACILITY GUARANTORS: WILLBROS GROUP, INC., a Delaware Corporation WILLBROS
MIDSTREAM SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS
REFINERY AND MAINTENANCE SERVICES (U.S.), LLC, a Delaware Limited Liability
Company WILLBROS UTILITY T&D HOLDINGS, LLC, a Delaware Limited Liability Company
CHAPMAN HOLDING CO., INC., a Nevada Corporation WILLBROS UTILITY T&D GROUP
COMMON PAYMASTER, LLC, a Delaware Limited Liability Company SKIBECK PIPELINE
COMPANY, INC., a New York Corporation

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

UTILX OVERSEAS HOLDINGS, INC., a Delaware Corporation By:   /s/ Richard W.
Russler Name:   Richard W. Russler Title:   Treasurer of each of the above
listed entities CANADIAN FACILITY GUARANTORS WILLBROS CANADA HOLDINGS ULC, a
British Columbia Unlimited Liability Company WILLBROS (CANADA) GP I LIMITED, a
British Columbia Corporation WILLBROS (CANADA) GP III LIMITED, a British
Columbia Corporation WILLBROS (CANADA) GP IV LIMITED, a British Columbia
Corporation WILLBROS (CANADA) GP V LIMITED, a British Columbia Corporation
0795781 B.C. LTD., a British Columbia Corporation P/L EQUIPMENT LP, an Alberta
Limited Partnership, by its General Partner, 0795781 B.C. LTD. WILLBROS
FACILITIES & TANKS (CANADA) LP, an Alberta Limited Partnership, by its General
Partner, WILLBROS (CANADA) GP IV LIMITED WILLBROS PSS MIDSTREAM (CANADA) LP, an
Alberta Limited Partnership, by its General Partner, WILLBROS (CANADA) GP V
LIMITED By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:  
Treasurer of each of the above listed entities

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender and U.S. Issuing Bank

By:   /s/ Laura K. Wieland Name:   Laura K. Wieland Title:   Vice President

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
By:   /s/ Medina Sales de Andrade Name:   Medina Sales de Andrade Title:   Vice
President

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a U.S. Lender By:   /s/ Laurel L. Varney
Name:   Laurel L. Varney Title:   Vice President – Portfolio Management  
Capital One Business Credit Corp.

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Reza Sabahi
Name:   Reza Sabahi Title:   Duly Authorized Signatory

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:   /s/
David G. Phillips Name:   David G. Phillips Title:   Senior Vice President  
Credit Officer, Canada   Wells Fargo Capital Finance   Corporation Canada

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Lender and a Canadian Lender By:   /s/ Jonnetta Bush
Name:   Jonnetta Bush Title:   Vice President

 

[Signature Page]

SECOND AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

Exhibit A

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan, Security and Guaranty Agreement

FORM OF ANNUAL/MONTHLY COMPLIANCE CERTIFICATE

(Pursuant to Section 10.1.6(d) of the Loan Agreement)

Financial Statement Date:                     

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to the Loan, Security and Guaranty Agreement dated as of
August 7, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WILLBROS UNITED STATES HOLDINGS, INC., a
Delaware corporation (“Holdings”), BEMIS, LLC, a Vermont limited liability
company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a Texas limited partnership
(“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas
corporation (“Chapman Management”), CONSTRUCTION & TURNAROUND SERVICES, L.L.C.,
an Oklahoma limited liability company (“Construction & Turnaround”), WILLBROS
UTILITY T&D OF MASSACHUSETTS, LLC, a New York limited liability company
(“WUTDM”), WILLBROS UTILITY T&D OF NEW YORK, LLC, a New York limited liability
company (“WUTDNY”), LINEAL INDUSTRIES, INC., a Pennsylvania corporation
(“Lineal”), PREMIER UTILITY SERVICES, LLC, a New York limited liability company
(“Premier Utility”), PREMIER WEST COAST SERVICES, INC., an Oklahoma corporation
(“Premier West Coast”), TRAFFORD CORPORATION, a Pennsylvania corporation
(“Trafford”), UTILX CORPORATION, a Delaware corporation (“Utilx”), WILLBROS
CONSTRUCTION (U.S.), LLC, a Delaware limited liability company (“Willbros
Construction (U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC., a Delaware
corporation (“Willbros Construction California”), WILLBROS DOWNSTREAM OF
OKLAHOMA, INC., an Oklahoma corporation (“Willbros Downstream Oklahoma”),
WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability company (“Willbros
Downstream”), WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a Delaware
corporation (“Willbros Engineering California”), WILLBROS ENGINEERS (U.S.), LLC,
a Delaware limited liability company (“Willbros Engineers (U.S.)”), WILLBROS
ENGINEERS, LLC, a Louisiana limited liability company (“Willbros Engineers
Louisiana”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware limited
liability company (“Willbros Government Services”), WILLBROS MANAGEMENT
SERVICES, LLC, a Delaware limited liability company (“Willbros Management
Services”), WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware limited liability
company (“Willbros Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware
limited liability company (“Willbros T&D Services” and together with Holdings,
Bemis, Chapman Construction, Chapman Management, Construction & Turnaround,
WUTDM, WUTDNY, Lineal, Premier Utility, Premier West Coast, Trafford, Utilx,
Willbros Construction (U.S.), Willbros Construction California, Willbros
Downstream Oklahoma, Willbros Downstream, Willbros Engineering California,
Willbros Engineers (U.S.), Willbros Engineers Louisiana, Willbros Government
Services, Willbros Management Services and Willbros Project Services, the
“Initial U.S. Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a
limited partnership organized under the laws of Alberta, Canada (the “Canadian
Borrower” and, together with the U.S. Borrowers (as defined therein), the
“Borrowers” and each, a “Borrower”), WILLBROS GROUP, INC., a Delaware
corporation (the “Parent”), and the other Persons from time to time party to the
Loan Agreement as Guarantors (as defined therein), the financial institutions
from time to time party to the Loan Agreement as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as
collateral agent and administrative agent for the Secured Parties (the “Agent”).
Terms are used herein as defined in the Loan Agreement.

 

Exhibit C – Page 1

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is a Financial Officer of the Parent, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the Agent on
the behalf of the Parent, and that:

[Use following paragraph 1 for Fiscal Year-end financial statements]

1. The Parent has delivered its year-end audited financial statements required
by Section 10.1.6(a) of the Loan Agreement for the Fiscal Year of the Parent
ended as of the above date, together with the report and opinion of an
independent registered public accounting firm required by such section.

[Use following paragraph 1 for fiscal month-end financial statements]

1. The Parent has delivered its unaudited financial statements required by
Section 10.1.6(c) of the Loan Agreement for the fiscal month of the Parent ended
as of the above date. Such financial statements fairly present, in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the end of such fiscal month and their consolidated results of operations
for such fiscal month and for the portion of the Fiscal Year ended as of the
above date in conformity with GAAP, subject only to year-end audit adjustments
and the absence of footnotes.

2. [select one:]

[No change (other than any change set forth in the notes to the financial
statements referred to in paragraph 1 above) in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Parent most recently theretofore delivered under Section 10.1.6(a) or (c) of the
Loan Agreement (or, prior to the first such delivery, referred to in
Section 9.1.6 of the Loan Agreement).]

or

[A change (other than any change set forth in the notes to the financial
statements referred to in paragraph 1 above) in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Parent most recently theretofore delivered under Section 10.1.6(a) or (c) of the
Loan Agreement (or, prior to the first such delivery, referred to in
Section 9.1.6 of the Loan Agreement) and Schedule 2 attached hereto sets forth
in reasonable detail such change.]

3. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

4. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
performed and observed all their covenants under the Loan Documents, and

 

Exhibit C – Page 2

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Parent
and its Subsidiaries performed and observed each covenant under the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

or

[to the best knowledge of the undersigned, the following covenants under the
Loan Documents applicable to the Parent and its Subsidiaries have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

5. The representations and warranties of each Obligor in the Loan Documents are
true and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality in which case it is true
and correct in all respects) on the date hereof (except for representations and
warranties that expressly relate to an earlier date in which case such
representations and warranties are true and correct in all material respects
(except to the extent that such representation and warranty is qualified by
materiality in which case it is true and correct in all respects) as of such
earlier date).

6. Schedule 1 attached hereto sets forth the Fixed Charge Coverage Ratio (and
accompanying calculations) as at the end of the most recent [fiscal month]
[Fiscal Year]. [However, compliance with this financial covenant is not required
for the purposes of Section 10.3 of the Loan Agreement because no Trigger Period
is in effect.].

[Remainder of Page Intentionally Blank; Signature Page to Follow]

 

Exhibit C – Page 3

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,         .

 

WILLBROS GROUP, INC., By:  

 

Name:  

 

Title:  

 

 

Exhibit C – Page 4

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Year/fiscal month ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

Section 10.3 – Fixed Charge Coverage Ratio

Consolidated EBITDA for the most recent twelve calendar months ending on the
above date (“Subject Period”) for the Parent and its Subsidiaries:1

 

  

a.      Consolidated Net Income for Subject Period (excluding the results of
discontinued operations for such period (as determined in accordance with
GAAP)):

   $____________ Plus   

b.      Consolidated Interest Expense for Subject Period:

   $____________ Plus   

c.      Charges against income for foreign, Federal, state and local Taxes for
Subject Period:

   $____________ Plus   

d.      Depreciation expense for Subject Period:

   $____________ Plus   

e.      Amortization expense for Subject Period:

   $____________ Plus   

f.       Other non-cash charges or losses for Subject Period:

   $____________ Plus   

g.      Amortization, write-off or write-down of debt discount, capitalized
interest and debt issuance costs and deferred financing costs, the accretion or
accrual of discounted liabilities to the extent not paid in cash and
commissions, discounts and other fees and charges associated with letters of
credit or Debt, in each case for Subject Period:

   $____________ Minus   

h.      Non- cash gains and extraordinary or non-recurring gains for Subject
Period:

   $____________ Minus gains or Plus losses   

i.       Gains or losses on sales of assets of the Parent or any of its
Subsidiaries (other than in the Ordinary Course of Business) for Subject Period:

   $____________

 

1  For purposes of calculating Consolidated EBITDA for any period, if during
such period the Parent or any Subsidiary shall have consummated any Acquisition
or any Asset Disposition of a Subsidiary, a business unit or a line of business
and the aggregate consideration paid or received in which by the Parent and its
Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such period shall be
calculated after giving Pro Forma effect thereto.

 

Exhibit C – Page 5

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

Minus   

j.       Income for Subject Period of any Person (other than any Wholly-Owned
Subsidiary of the Parent) in which the Parent or any Wholly-Owned Subsidiary
owns any Equity Interests, except to the extent (i) such income is received in a
cash distribution during such Subject Period or (ii) the payment of cash
dividends or similar cash distributions by such Person to the Parent or such
Wholly-Owned Subsidiary on account of such ownership is not prohibited by any
Governmental Authority or by the operation of the terms of the Organic Documents
of such Person or any agreement or other instrument binding on such Person:

   $____________ Minus gains or Plus losses   

k.      Non-cash gains (other than gains resulting from derivatives to the
extent the amount of commodities hedged with such derivatives exceeds the
Parent’s and its Subsidiaries’ commodities sold) and losses as a result of
changes in the fair value of derivatives for Subject Period:

   $____________ Minus   

l.       Cash payments made during Subject Period in respect of non-cash charges
added back in determining Consolidated EBITDA pursuant to clause (f) above for
any previous period:

   $____________ Plus   

m.     Fees and expenses in an aggregate amount not to exceed $9,000,000
relating to the transactions contemplated by the Loan Agreement for Subject
Period:

   $____________ Minus gains or Plus losses   

n.      Gain or loss arising from early extinguishment of Debt or obligations
under any Hedging Agreement for Subject Period:

   $____________ Plus   

o.      Fees and expenses paid or payable in connection with any waiver or
amendment of any Debt for Subject Period:

   $____________ Plus   

p.      Premiums or similar fees paid or payable in connection with a prepayment
of any Debt for Subject Period:

   $____________

 

Exhibit C – Page 6

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

Plus   

q.      Fees and expenses paid or payable in connection with any Specified
Disposition, the Construction & Turnaround Disposition (including the Tank
Business Reorganization) and the Tax Restructuring not to exceed $2,000,000 in
the aggregate for all Specified Dispositions, the Construction & Turnaround
Disposition (including the Tank Business Reorganization) and the Tax
Restructuring:

   $____________   

r.       CONSOLIDATED EBITDA

   $____________   

s.      Capital Expenditures for Subject Period (except Capital Expenditures (A)
financed with Borrowed Money (other than Loans), (B) made to restore, replace or
rebuild assets subject to casualty or condemnation events to the extent made
with the proceeds of insurance or condemnation awards, (C) to the extent made
with the proceeds of Asset Dispositions, (D) constituting an Acquisition
permitted under the Loan Agreement or (E) relating to discontinued operations
(as determined in accordance with GAAP)):

   $____________   

t.       Cash income taxes for Subject Period (other than cash income taxes
relating to discontinued operations (as determined in accordance with GAAP)):

   $____________   

u.      Consolidated Interest Expense for Subject Period payable in cash:2

   $____________   

v.      Restricted Payments made in cash during Subject Period:

   $____________   

w.     Scheduled cash principal payments made on Borrowed Money (other than
refinancing at maturity with the proceeds of other Borrowed Money) during
Subject Period:

   $____________

 

2  For purposes of calculating Consolidated Interest Expense for any period, if
during such period the Parent or any Subsidiary shall have consummated any
Acquisition or any Asset Disposition of a Subsidiary, a business unit or a line
of business and the aggregate consideration paid or received thereunder by the
Parent and its Subsidiaries exceeded $25,000,000, Consolidated Interest Expense
for such period shall be calculated after giving Pro Forma effect thereto

 

Exhibit C – Page 7

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

     x.      Fixed Charge Coverage Ratio ((Line r – Line s – Line t) ÷ (Line u +
Line v + Line w)):    $____________     

Minimum required when Trigger Period is in effect:

     1.15 to 1.00      

In compliance:

    


 

[Yes/No]


[N/A]3

 


  

 

3  To be included only if Trigger Period is in effect.

 

Exhibit C – Page 8

Form of Annual/Monthly Compliance Certificate